DETAILED ACTION
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Frame on 26 May 2022.

The application has been amended as follows: 
Claim 1. A method of generating an argon ion beam, comprising: 
introducing germane and argon into an ion source and wherein no halogen gasses are introduced into the ion source; 
ionizing the germane and argon to form a plasma; and extracting argon ions from the ion source to form the argon ion beam, increased 10% to 15% relative to an argon ion beam generated without use of germane at a same extraction current, argon flow rate and beam energy;
wherein the beam current of the argon ion beam generated without use of germane is about 27 mA.
Claims 7-18 are cancelled.


Allowable Subject Matter
Claims 1-4 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In the prior art, argon ions are known to be generated in the presence of germane (see for instance Kaim on pages 5-6 of the Final Rejection of 09 March 2022).  Additionally, Sinha (US pgPub 2014/0322902) teaches the claimed flow rate of germane within the claimed range when used as a dopant gas ([0020] and [0033]).  Koo (US pgPub 2016/0163510) teaches generating argon ions in figure 3 and associated text.
However, prior art fails to disclose or reasonably suggest (underlined features are the allowable limitations in combination with the claim as a whole):
“A method of generating an argon ion beam, comprising: 
introducing germane and argon into an ion source and wherein no halogen gasses are introduced into the ion source; 
ionizing the germane and argon to form a plasma; and extracting argon ions from the ion source to form the argon ion beam, wherein a flow rate of germane is between 0.35 and 1.00 sccm and the flow rate of germane is such that a beam current of the argon ion beam is increased 10% to 15% relative to an argon ion beam generated without use of germane at a same extraction current, argon flow rate and beam energy;
wherein the beam current of the argon ion beam generated without use of germane is about 27 mA” as required by independent claim 1.
That is, the increasing the argon beam current by 10%-15% from about a 27 mA beam current of argon without a germane flow rate into the ion source indicates to one of ordinary skill in the art that the argon ions are the predominant species in the argon beam (i.e. 27 mA would not be achievable if argon were a diluent gas as in Kaim).  This also clarifies that the resultant increase in argon beam current is an effect of the added germane to the argon flow (i.e. as opposed to merely providing argon alone as done in Koo).  Lastly, the beam current increase is only met at fixed conditions of extraction current, argon flow rate and beam current relative to the claimed germane flow rate range, for instance as discussed in paragraph [0057]-[0059] of the published application. 
Claims 2-4 and 6 are allowed by virtue of their dependencies on independent claim 1.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J LOGIE/           Primary Examiner, Art Unit 2881